Title: From George Washington to Major General Robert Howe, 5 February 1780
From: Washington, George
To: Howe, Robert


          
            Dr Sir
            Hd Qrs Morristown 5th Feby 1780
          
          The state of Genl Heath’s health making a releif from duty necessary he has received my permission for this purpose— This with other considerations which will occur to yourself, (especially as the condition of the river may tempt the enemy to enterprise something in that quarter), renders your presence there essential I have therefore to request that you may return as soon as convenient to your command. I am Dr Sir &c.
        